                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO CRUZ,                                       Case No. 18-cv-00443-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ALMERIA, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed the instant pro se action under 42 U.S.C. § 1983 alleging that Defendants

                                  14   Dunbar, Almeria, Saechao, Walters, and Dickens have violated his rights under the Due Process

                                  15   Clause. ECF Nos. 1, 9, 37.

                                  16          Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address

                                  17   changes while an action is pending must promptly file and serve upon all opposing parties a notice

                                  18   of change of address specifying the new address. See L.R. 3-11(a). The Court may, without

                                  19   prejudice, dismiss a complaint or strike an answer when: (1) mail directed to the pro se party by

                                  20   the court has been returned to the court as not deliverable, and (2) the Court fails to receive within

                                  21   60 days of this return a written communication from the pro se party indicating a current address.

                                  22   See L.R. 3-11(b).

                                  23          On July 25, 2019, court mail sent to plaintiff was returned as undeliverable with the

                                  24   notation that he was no longer in custody. ECF No. 39. More than sixty days have passed since

                                  25   the mail sent to petitioner by the court was returned as undeliverable. The court has not received a

                                  26   notice from petitioner of a new address. Accordingly, the instant action is DISMISSED without

                                  27   prejudice. The Clerk of the court shall enter judgment and close the file.

                                  28
                                   1            IT IS SO ORDERED.

                                   2   Dated:
                                                                    ______________________________________
                                   3
                                                                                  JON S. TIGAR
                                   4                                        United States District Judge

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                    2
